DETAILED ACTION
This office action is in response to the communication received on 03/22/2019 concerning application no. 16/335,766 filed on 03/22/2019.
Claims 1-10 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a transmission and reception unit that, upon performing…” in claim 1: Paragraph 0027 teaches that the transmission and reception unit is implemented by cooperation of hardware such as a CPU, a processor, and a memory, and software (a program) that defines an operation of the CPU and the processor.

“an image forming unit that forms…” in claim 1: Paragraph 0027 teaches that the image forming unit is implemented by cooperation of hardware such as a CPU, a processor, and a memory, and software (a program) that defines an operation of the CPU and the processor.

“a control unit that determines…” in claims 1-10: Paragraph 0027 teaches that the control unit is implemented by cooperation of hardware such as a CPU, a processor, and a memory, and software (a program) that defines an operation of the CPU and the processor.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 1-4, recites “upon performing transmission and reception for a B-mode image for each scanning region over a plurality of scanning regions obtained by dividing a scanning range of the B-mode image”. This claim element is indefinite as it is unclear how the B-mode is generated from a division of itself. The claim element, in its current form, is claiming that is an image is generated through a step that involves by obtaining information from itself. This circular logic would be unclear to one with ordinary skill in the art as the image would need to be generated before providing the image information. 
For purposes of examination, the Office is considering the B-Mode image to be generated by multiple individual B-mode scans over a scanning that are combined or connected together.

Claim 1, line 7-10, recites “performs a division transmission and reception in which the transmission and reception for each scanning region and the transmission and reception that targets the region of interest are alternatively repeated”. This claim element is indefinite as it is unclear if the 

Claim 6, lines 4-7, recite “length of the dummy period of time between the transmission and reception for each scanning region and the transmission and reception that targets the region of interest”. This claim element is indefinite as it is unclear if the dummy period is between the transmission and reception between each scan’s individual transmission and reception periods or if the dummy period is between the scan of each scanning region with respect to the region of interest or if the dummy period is between the start and end of each scan.
For purposes of examination, the Office is considering the dummy period to be between the start and end of each scan.

Claim 7, lines 4-7, recite “length of the dummy period of time between the transmission and reception for each scanning region and the transmission and reception that targets the region of interest”. This claim element is indefinite as it is unclear if the dummy period is between the transmission and reception between each scan’s individual transmission and reception periods or if the dummy period is between the scan of each scanning region with respect to the region of interest or if the dummy period is between the start and end of each scan.
For purposes of examination, the Office is considering the dummy period to be between the start and end of each scan.

Claim 9, lines 4-7, recite “length of the dummy period of time between the transmission and reception for each scanning region and the transmission and reception that targets the region of interest”. This claim element is indefinite as it is unclear if the dummy period is between the transmission and reception between each scan’s individual transmission and reception periods or if the dummy period is 
For purposes of examination, the Office is considering the dummy period to be between the start and end of each scan.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi (JP 2015198710).

Regarding claim 1, Igarashi teaches an ultrasonic diagnostic apparatus comprising: 
a transmission and reception unit (Transmission/reception unit 3, B-mode processing unit 4, a motion detection unit 5, a Doppler processing unit 6) that, upon performing transmission and reception for a B-mode image for each scanning region over a plurality of scanning regions obtained by dividing a scanning range of the B-mode image (Paragraph 0015 teaches that the B-mode processing unit 4 is able to acquire the received signal from the B-mode scan sent out by the T/R unit 3 and generate a ultrasonic image data that is a B-mode data. Paragraph 0063 teaches that the B-mode scanning is performed for each of the divided scanning areas) and performing transmission and reception for a color flow that targets a region of interest set within the scanning range (Paragraph 0017 teaches that the Doppler image generation unit generates an image from the received signal for CFM scan sent out by the T/R unit. This image is in color. Paragraph 0020 teaches that the target is colored in the color display), performs a division transmission and reception in which the transmission and reception for each scanning region and the transmission and reception that targets the region of interest are alternately repeated (Paragraph 0054 teaches that the B-Mode scan and the CFM mode scan are done in an alternating manner. See Fig. 5. Paragraph 0073 teaches that the B-mode and the CFM scans can then be superimposed. See Fig. 7c); 
an image forming unit that forms a color flow image that shows speed information on a B-mode image (Paragraph 0020 teaches that the target is colored in the color display and paragraph 0017 teaches that the color can indicate the velocity information. Paragraph 0073 teaches that the B-mode and the CFM scans can then be superimposed. See Fig. 7c), the speed information being based on reception information obtained from the region of interest (Paragraph 0020 teaches that the target is colored in the color display and paragraph 0017 teaches that the color can indicate the velocity information), and the B-mode image being based on reception information obtained from the scanning range including the plurality of scanning regions (Paragraph 0015 teaches that the B-mode processing unit 4 is able to acquire the received signal from the B-mode scan sent out by the T/R unit 3 and generate a ultrasonic image data that is a B-mode data. Paragraph 0063 teaches that the B-mode scanning is performed for each of the divided scanning areas); and 
a control unit that determines a transmission and reception condition for the division transmission and reception based on required speed information required in the color flow image and controls the division transmission and reception by the transmission and reception unit according to the determined transmission and reception condition (Paragraph 0073 teaches that the CFM image can be superimposed on the B-mode image. Paragraph 0092 teaches that the velocity from the CFM image is detyermined and compared to a threshold this allows for the motion correction in which the variance values and the power values are set as the pixel values. Paragraph 0093 teaches that the images are generated based on the allocation of the pixels. Fig. 7c shows the superimposed image).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2015198710) in view of Kawasaki (US Patent No. 5,379,771).

Regarding claim 2, Igarashi teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Igarashi is silent regarding an ultrasound diagnostic apparatus, wherein 
an initial condition of the division transmission and reception is determined based on limit speed information that is implemented in the color flow image, and 
the control unit determines the transmission and reception condition of the division transmission and reception based on the initial condition and the required speed information.
	In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Kawasaki teaches an ultrasound diagnostic apparatus, wherein 
Col. 2, line 1, teaches the minimum velocity’s relationship to the number of T/R operations for the same raster, which is a piece of image data. Col. 3, lines 63 - Col. 4, lines 15 teaches that the T/R controller is controlling the emission of the ultrasound waves to obtain rasters. These rasters are then able to be displayed as B-mode. Furthermore, this data information is used in the generation of color images that dhow the distribution of blood flow), and 
the control unit determines the transmission and reception condition of the division transmission and reception based on the initial condition and the required speed information (Col. 2, line 1, teaches the minimum velocity’s relationship to the number of T/R operations for the same raster N, which is a piece of image data. Col. 2, line 2 teaches the maximum velocity’s relationship to the number of T/R operations for the same raster N. Col. 3, lines 63 - Col. 4, lines 26 teaches that the T/R controller is controlling the emission of the ultrasound waves to obtain rasters. These rasters are then able to be displayed as B-mode. Furthermore, this data information is used in the generation of color images that dhow the distribution of blood flow).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Igarashi with Kawasaki’s teaching of an initial condition that is another speed information value used in the color image. This modified apparatus would provide the user with an ultrasound system that is able to image with simple pattern selection and without adding undue burden of setting parameters to the user (Col. 1, lines 66-68, of Kawasaki).

Regarding claim 3, modified Igarashi teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
	However, Igarashi is silent regarding an ultrasound diagnostic apparatus, wherein 

	In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Kawasaki teaches an ultrasound diagnostic apparatus, wherein 
the control unit determines the transmission and reception condition of the division transmission and reception based on the required speed information while maintaining the initial condition determined based on the limit speed information (Col. 2, line 1, teaches the minimum velocity’s relationship to the number of T/R operations for the same raster N, which is a piece of image data. Col. 2, line 2 teaches the maximum velocity’s relationship to the number of T/R operations for the same raster N. Col. 3, lines 63 - Col. 4, lines 26 teaches that the T/R controller is controlling the emission of the ultrasound waves to obtain rasters. These rasters are then able to be displayed as B-mode. Furthermore, this data information is used in the generation of color images that dhow the distribution of blood flow. Col. 7, lines 13-52, teach that imaging patterns can include the use of a fixed minimum velocity while the maximum velocity is able to alter). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Igarashi with Kawasaki’s teaching of imaging with a required speed and a fixed initial condition. This modified apparatus would provide the user with an ultrasound system that is able to image with simple pattern selection and without adding undue burden of setting parameters to the user (Col. 1, lines 66-68, of Kawasaki).

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2015198710) in view of Kawasaki (US Patent No. 5,379,771) further in view of Sato (PGPUB No. US 2014/0039317).

Regarding claim 4, modified Igarashi teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.

the initial condition of the division transmission and reception includes a division number in a case of dividing the scanning range for the B-mode image into a plurality of scan regions, and a beam number of ultrasonic beams in each scanning region, and 
the control unit determines the transmission and reception condition of the division transmission and reception based on the division number, the beam number, and the required speed information.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sato teaches an ultrasound diagnostic apparatus, wherein 
the initial condition of the division transmission and reception includes a division number in a case of dividing the scanning range for the B-mode image into a plurality of scan regions (Paragraph 0081 teaches that the ultrasound scan can be four sectioned regions with B-mode scans with scan lines that are transmitted and received for each of the scanned regions in the same scan), and a beam number of ultrasonic beams in each scanning region (Paragraph 0116 teaches that the imaging of the volume is done with a single beam emission and a reception of eight reflected beam waves), and 
the control unit determines the transmission and reception condition of the division transmission and reception based on the division number, the beam number, and the required speed information (Paragraph 0081 teaches that the B-mode sections are scanned with B-mode conditions and the Doppler image is scanned under Doppler conditions. Paragraph 0081 teaches that the ultrasound scan can be four sectioned regions with B-mode scans with scan lines that are transmitted and received for each of the scanned regions in the same scan. Paragraph 0116 teaches that the imaging of the volume is done with a single beam emission and a reception of eight reflected beam waves. Paragraph 0044 teaches that the average velocity is extracted and used in the degeneration of the Doppler image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Igarashi and Kawasaki with Sato’s teaching of 

Regarding claim 5, modified Igarashi teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
	However, the combination of Igarashi and Kawasaki is silent regarding an ultrasound diagnostic apparatus, wherein 
the control unit determines the transmission and reception condition of the division transmission and reception based on the required speed information while maintaining at least one of the division number and the beam number.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sato teaches an ultrasound diagnostic apparatus, 
wherein the control unit determines the transmission and reception condition of the division transmission and reception based on the required speed information while maintaining at least one of the division number and the beam number (Paragraph 0081 teaches that the B-mode sections are scanned with B-mode conditions and the Doppler image is scanned under Doppler conditions. Paragraph 0081 teaches that the ultrasound scan can be four sectioned regions with B-mode scans with scan lines that are transmitted and received for each of the scanned regions in the same scan. Paragraph 0116 teaches that the imaging of the volume is done with a single beam emission and a reception of eight reflected beam waves. Paragraph 0044 teaches that the average velocity is extracted and used in the degeneration of the Doppler image. Fig. 10 shows that the regardless the number of loops are done, each B-Mode image will have 4 sectioned regions).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Igarashi and Kawasaki with Sato’s teaching of a fixed number of divisions. This modified apparatus would provide the user with improved image quality .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2015198710) in view of Sakaguchi et al. (PGPUB No. US 2005/0004462)

Regarding claim 6, Igarashi teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Igarashi is silent regarding an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception includes a length of a dummy period of time provided between the transmission and reception for each scanning region and the transmission and reception that targets the region of interest, and 
the control unit determines the length of the dummy period of time based on the required speed information.
	In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sakaguchi teaches an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception includes a length of a dummy period of time provided between the transmission and reception for each scanning region and the transmission and reception that targets the region of interest (Paragraph 0085 teaches that the image acquisition can have a break period between the end for the B-mode scan and the start of the Doppler scan. Fig. 9 shows that the end of the Doppler scan has a break period before the B-mode scan starts. Paragraph 0092 teaches that the break periods can be replaced with dummy acquisition), and 
the control unit determines the length of the dummy period of time based on the required speed information (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster directions).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Igarashi with Sakaguchi’s teaching of dummy periods defined by a velocity. This modified apparatus would provide the user with color images with improved accuracy (Paragraph 0011 of Yoshikawa).

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2015198710) in view of Kawasaki (US Patent No. 5,379,771) further in view of Sakaguchi et al. (PGPUB No. US 2005/0004462).

Regarding claim 7, modified Igarashi teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
	However, the combination of Igarashi and Kawasaki is silent regarding an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception include a length of a dummy period of time provided between the transmission and reception for each scanning region and the transmission and reception that targets the region of interest, and 
the control unit determines the length of the dummy period of time based on the initial condition and the required speed information.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sakaguchi teaches an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception include a length of a dummy period of time provided between the transmission and reception for each scanning region and the transmission and reception that targets the region of interest (Paragraph 0085 teaches that the image acquisition can have a break period between the end for the B-mode scan and the start of the Doppler scan. Fig. 9 shows that the end of the Doppler scan has a break period before the B-mode scan starts. Paragraph 0092 teaches that the break periods can be replaced with dummy acquisition), and 
the control unit determines the length of the dummy period of time based on the initial condition and the required speed information (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster directions. Paragraph 0083 teaches that the raster directions are divided by Q and have a remainder of 0).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Igarashi and Kawasaki with Yoshikawa’s teaching of a dummy period defined between a velocity and a raster direction. This modified apparatus would provide the user with color images with improved accuracy (Paragraph 0011 of Yoshikawa).

Regarding claim 8, modified Igarashi teaches the ultrasound diagnostic apparatus in claim 7, as discussed above.
	However, the combination of Igarashi and Kawasaki is silent regarding an ultrasound diagnostic apparatus, wherein 
the control unit determines the length of the dummy period of time based on the required speed information while maintaining the initial condition.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Yoshikawa teaches an ultrasound diagnostic apparatus, wherein 
the control unit determines the length of the dummy period of time based on the required speed information while maintaining the initial condition (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster direction. Paragraph 0083 teaches that the raster directions are divided by Q and have a remainder of 0).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Igarashi and Kawasaki with Sakaguchi’s teaching of a dummy period defined between a velocity and a raster direction that is a fixed value. This modified apparatus would provide the user with better continuous display of a plurality of Doppler and B-mode image frames (Paragraph 0075 of Sakaguchi).

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2015198710) in view of Kawasaki (US Patent No. 5,379,771) further in view of Sato (PGPUB No. US 2014/0039317) further in view of Sakaguchi et al. (PGPUB No. US 2005/0004462).

Regarding claim 9, modified Igarashi teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
	However, the combination of Igarashi, Kawasaki, and Sato is silent regarding an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception includes a length of a dummy period of time provided between the transmission and reception for each scanning region and the transmission and reception that targets the region of interest, and 
the control unit determines the length of the dummy period of time based on the division number, the beam number, and the required speed information.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sakaguchi teaches an ultrasound diagnostic apparatus, wherein 
Paragraph 0085 teaches that the image acquisition can have a break period between the end for the B-mode scan and the start of the Doppler scan. Fig. 9 shows that the end of the Doppler scan has a break period before the B-mode scan starts. Paragraph 0092 teaches that the break periods can be replaced with dummy acquisition), and 
the control unit determines the length of the dummy period of time based on the division number, the beam number, and the required speed information (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster direction. Paragraph 0083 teaches that the raster directions are divided by Q and have a remainder of 0. Paragraph 011 teaches that one raster direction makes up one ultrasound beam).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Igarashi, Kawasaki, and Sato with Sakaguchi’s teaching of a beam included in the raster direction and the velocity that define the dummy period. This modified apparatus would provide the user with better continuous display of a plurality of Doppler and B-mode image frames (Paragraph 0075 of Sakaguchi).

Regarding claim 10, modified Igarashi teaches the ultrasound diagnostic apparatus in claim 9, as discussed above.
	However, the combination of Igarashi, Kawasaki, and Sato is silent regarding an ultrasound diagnostic apparatus, wherein 

In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sakaguchi teaches an ultrasound diagnostic apparatus, wherein 
the control unit determines the length of the dummy period of time based on the required speed information while maintaining at least one of the division number and the beam number (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster direction. Paragraph 0083 teaches that the raster directions are divided by Q and have a remainder of 0. Paragraph 011 teaches that one raster direction makes up one ultrasound beam).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Igarashi, Kawasaki, and Sato with Sakaguchi’s teaching of a fixed number beam included in the raster direction and the velocity that define the dummy period. This modified apparatus would provide the user with better continuous display of a plurality of Doppler and B-mode image frames (Paragraph 0075 of Sakaguchi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshikawa et al. (PGPUB No. US 2007/0239014): Teaches alternating Doppler and B-Mode ultrasound imaging. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./             Examiner, Art Unit 3793                  



/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793